Name: Commission Regulation (EEC) No 1587/89 of 7 June 1989 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aid granted for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  agricultural policy
 Date Published: nan

 No L 156/22 Official Journal of the European Communities 8 . 6. 89 COMMISSION REGULATION (EEC) No 1587/89 of 7 June 1989 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aid granted for skimmed milk and skimmed-milk powder for use as feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 804/68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products ^), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 10 (3) thereof, Whereas Article 2a of Regulation (EEC) No 986/68 of the Council of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regulation (EEC) No 1115/89 (4), determines the factors required to fix that aid ; Whereas in view of recent developments on the market in skimmed milk and skimmed-milk powder and the large reduction in public stocks resulting, the aid can be reduced ; whereas Article la (3) of Commission Regulation (EEC) No 1105/68 of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed (*), as last amended by Regulation (EEC) No 3035/88 (*), and Article 1 of Commission Regulation (EEC) No 1634/85 of 17 June 1985 fixing the amount of the aid for skimmed milk and skimmed-milk powder for use as feed f), as amended by Regulation (EEC) No 3035/88 , should accordingly be amended ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article la (3) of Regulation (EEC) No 1105/68 , 'ECU 52,8' is hereby replaced by 'ECU 48,7'. Article 2 In Article 1 of Regulation (EEC) No 1634/85, 'ECU 5,28' is hereby replaced by 'ECU 4,87' and 'ECU 65' is replaced by 'ECU 60'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . 0 OJ No L 84, 29. 3 . 1989, p. 1 . (3) OJ No L 169, 18 . 7 . 1968, p. 4. 0 OJ No L 118, 29 . 4. 1989, p. 7. 0 OJ No L 184, 29. 7. 1968, p. 24. (6) OJ No L 271 , 1 . 10 . 1988 , p. 92. O OJ No L 158, 18 . 6. 1985, p. 7.